Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In preliminary amendments dated 6/17/22, Applicant amended no claims, canceled claims 1-180, and added no new claims.  Claims 181-200 are presented for examination.

Objections
	Claims 181 and 195 are objected to because of the following informality: the sixth limitation in each claim recites “the data structure” but the second and fourth limitations each recite “at least one data structure” so the antecedent basis in the sixth limitation is unclear.
	Claim 198 is objected to because of the following informality: this claim does not recite an amended status (New, Original Canceled, Amended etc.) as required by 367 C.F.R. 1.121(c).  For examination, Examiner assumes this claim’s status is Original.
Claim 190 is objected to because of the following informality: this claim needs a period at the end of the sentence.

Rejections under 35 U.S.C. 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 181-200 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process without significantly more. Independent claims 181 and 195 each recites performing a look up in the data structure for websites associated with the search query, which is a mental process accomplishable in the human mind or on paper.  Additional elements recited by each claim include receiving information categorizing a plurality of websites; receiving information categorizing a plurality of websites; receiving information indicating a level of accessibility for each of the plurality of websites; and receiving a search query from a particular client-side computing device, which are each input steps, storing in at least one data structure the information categorizing the plurality of websites; and storing in the at least one data structure the information indicating the level of accessibility; which are insignificant extra-solution activity, and presenting on the particular client-side computing device website search results, wherein the website search results include links to websites matching the search query and wherein the website search results are presented in a preferential manner that takes into account the level of accessibility of the plurality of websites, which is an output step.  Claim 181 also recites a non-transitory computer-readable medium containing instructions, which is a generic component of a computer.  Thus, this mental process is not integrated into a practical application. Taken as a whole, the input steps are routine and conventional per Shushan (US 20220083406 paragraph 0030 receiving information on website category for a plugin, paragraph 0031 information on a level of accessibility for a website for a plugin), Ford (US 20220255917 paragraph 0035 information received on category of websites), Hosoda (US 20140372181 paragraph 0006 receive information on a classification of websites), Toupin (US 2017-22-761 paragraph 0043 receive information on level of access for a website), and Gibson (US 20150286832 paragraph 0004 determine level of access for a website).  The storing steps are routine and conventional per list in MPEP 2106.05(d) part II.  The output step is routine and conventional per Page (US 20220121723 paragraphs 0069 and 0322 website displayed to a user based on level of accessibility), Shushan (US 20220083406 paragraph 0042 present in preferential manner the accessibility version of a website), and Dasgupta (US 20220231999 paragraph 0075 present website content in larger font/magnified per accessibility preference).  Thus, the claims do not include additional elements that are sufficient to amount to significantly more than the mental process.
	Claim 182 recites wherein the level of accessibility is reflective of whether each website is disability accessible or disability non- accessible which is an evaluation and a mental process.  Claim 183 recites wherein the level of accessibility includes a composite score associated with a disability accessibility compliancy ranking, and including a score is a mental process accomplishable by the human mind or on paper.  Claim 184 recites wherein presenting the website search results in a preferential manner includes providing an indication of website search results associated with disability accessible websites, and indicating websites associated with websites is a mental process accomplishable in the human mind or on paper.  Claim 185 recites wherein providing an indication includes presenting visual indicators associated with first website search results identifying accessible websites, the visual indicators distinguishing the first website search results from second website search results identifying non-accessible websites, and presenting visual indicators is a mental process accomplishable in the human mind or on paper.
	Claim 186 recites wherein presenting the website search results in a preferential manner includes ordering the website search results based at least in part on the level of accessibility of the plurality of websites., and ordering search results is a mental process accomplishable in the human mind or on paper.  Claims 187 and 200 each recites wherein ordering the website search results includes prioritizing website search results associated with accessible websites such that first website search results associated with accessible websites are presented ahead of second website search results associated with non-accessible websites, and prioritizing the presenting of search results is a mental process accomplishable in the human mind or on paper.  Claim 188 recites wherein presenting the website search results in a preferential manner includes presenting, in an accessible manner, first website search results associated with accessible websites and second website search results associated with non-accessible websites, and presenting results is routine and conventional per Page, Shushan, and Dasgupta as shown above.  Claim 189 recites wherein in response to an indication that a user is visually impaired, presenting website search results in an accessible manner includes providing an audible presentation of text descriptive of the website search results and providing an audible presentation of textual description of an image associated with the website search results, and presenting results is routine and conventional per Page, Shushan, and Dasgupta as shown above.
	Claims 190 and 196 each recites wherein the operations include determining that a user of the particular client-side computing device is associated with a particular disability, and wherein presenting the website search results emphasizes websites with accessibility conforming to the particular disability, and determining is a mental process accomplishable in the human mind or on paper.  Claim 191 recites wherein the determination that the user is associated with a particular disability is based on a user profile stored in memory, and determining is a mental process accomplishable in the human mind or on paper.  Claim 192 recites wherein the determination that the user is associated with a particular disability is based on the search query, and determining is a mental process accomplishable in the human mind or on paper.  Claim 193 recites wherein the determination that the user is associated with a particular disability is based on a user selection to invoke a dedicated accessible search engine, and determining is a mental process accomplishable in the human mind or on paper.  Claim 194 recites wherein the determination that the user is associated with a particular disability is based on detection of software running on the particular client-side computing device, and determining is a mental process accomplishable in the human mind or on paper.
	Claim 197 recites wherein the indication that the user of particular client- side computing device has a particular disability is based on an input from an accessibility graphical user interface (GUI), and receiving input is a mental process accomplishable in the human mind or on paper.  Claim 198 recites wherein presenting the website search results in a preferential manner that addresses the particular disability includes presenting the website search results in a format addressing the particular disability by altering default display parameters to conform with an accessibility profile associated with the particular disability, and presenting results is routine and conventional per Page, Shushan, and Dasgupta as shown above.  Claim 199 recites wherein presenting the website search results in a preferential manner that addresses the particular disability includes displaying first search results of websites accessible to the particular disability and omitting second search results of websites non-accessible to the particular disability, and presenting results is routine and conventional per Page, Shushan, and Dasgupta as shown above.

Rejections under 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 181-182, 184-186, 188, and 195 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shushan et al (US 20220083406), hereafter Shushan.
With respect to claims 181 and 195, Shushan teaches:
receiving information categorizing a plurality of websites (paragraph 0030 receiving information on website category); 
storing in at least one data structure the information categorizing the plurality of websites (paragraph 0030 information on website category stored in plugin); 
receiving information indicating a level of accessibility for each of the plurality of websites (paragraph 0031 information on level of accessibility for website); 
storing in the at least one data structure the information indicating the level of accessibility (paragraph 0031 information on level of accessibility for website stored in plugin); 
receiving a search query from a particular client-side computing device (paragraph 0039 receive query from user); 
performing a look up in the data structure for websites associated with the search query (paragraph 0039 figures 10, 11 perform lookup in closed system accessibility version of website); and 
presenting on the particular client-side computing device website search results, wherein the website search results include links to websites matching the search query and wherein the website search results are presented in a preferential manner that takes into account the level of accessibility of the plurality of websites (paragraph 0042 present search results as links to websites in accessibility version of website, example 1210 in figure 12).
With respect to claim 181, Shushan teaches a non-transitory computer-readable medium (paragraphs 0046-0047 figure 17 storage device 1712).
With respect to claim 182, Shushan teaches wherein the level of accessibility is reflective of whether each website is disability accessible or disability non- accessible (paragraph 0004 level of access a reflection of disability access).
With respect to claim 184, Shushan teaches wherein presenting the website search results in a preferential manner includes providing an indication of website search results associated with disability accessible websites (paragraph 0038 results presented differently, must click on a button for it (indication)).
With respect to claim 185, Shushan teaches wherein providing an indication includes presenting visual indicators associated with first website search results identifying accessible websites, the visual indicators distinguishing the first website search results from second website search results identifying non-accessible websites (paragraph 0138 inherent that some results are presented with indication, others not).
With respect to claim 186, Shushan teaches wherein presenting the website search results in a preferential manner includes ordering the website search results based at least in part on the level of accessibility of the plurality of websites (paragraph 0043 results presented in different manner in accessibility environment).
With respect to claim 188, Shushan teaches wherein presenting the website search results in a preferential manner includes presenting, in an accessible manner, first website search results associated with accessible websites and second website search results associated with non-accessible websites (paragraph 0003 websites presented in accessible manner via parameters regardless of original site design thus accessible (first) and non-accessible (second) results presented in accessible manner).


Rejections under 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 183 is rejected under 35 U.S.C. 103 as being unpatentable over Shushan in view of Page et al (US 20220121723), hereafter Page.
With respect to claim 183, all the limitations in claim 181 are addressed by Shushan above.  Shushan does not teach wherein the level of accessibility includes a composite score associated with a disability accessibility compliancy ranking.  Page teaches this in testing a website’s level of accessibility against WCAG standards to evaluate its level of compliance (a score) (paragraph 0044).  It would have been obvious to have combined this score function with an accessibility compliancy ranking in Page with the techniques for determining and providing accessibility in Shushan to make Shushan more accessible in according to standards and thus more user-friendly.

Claim 189 is rejected under 35 U.S.C. 103 as being unpatentable over Shushan in view of Hall (US 20140351687).
With respect to claim 189, all the limitations in claims 181 and 188 are addressed by Shushan above.  Shushan does not teach wherein in response to an indication that a user is visually impaired, presenting website search results in an accessible manner includes providing an audible presentation of text descriptive of the website search results and providing an audible presentation of textual description of an image associated with the website search results.  Hall teaches this in, for users who are visually impaired or blind, reading out text that is on the page and is for images on the page.  It would have been obvious to have combined this function of providing an audible presentation of text for a website and for images on the website in Hall with the techniques for determining and providing accessibility in Shushan to make Shushan more accessible to visually-impaired visitors to the site and thus more user-friendly.

Claim 190-191 and 196 are rejected under 35 U.S.C. 103 as being unpatentable over Shushan in view of Berliner et al (US 20220255974), hereafter Berliner.
With respect to claims 190 and 196, all the limitations in claims 181 and 195 are addressed by Shushan above.  Shushan does not teach wherein the operations include determining that a user of the particular client-side computing device is associated with a particular disability, and wherein presenting the website search results emphasizes websites with accessibility conforming to the particular disability.  Berliner teaches these things in determining a user has a disability from a user profile and tailoring displayed content according to said disability (paragraph 0569).  It would have been obvious to have combined this function of determining a user has a disability and presenting a website conforming to accessibility to said disability in Berliner with the techniques for determining and providing accessibility in Shushan to make Shushan more accessible to visitors with detectable disabilities and thus more user-friendly.
With respect to claim 191, all the limitations in claims 181 and 190 are addressed by Shushan and Berliner above.  Berliner also teaches wherein the determination that the user is associated with a particular disability is based on a user profile stored in memory, in detecting a user’s disability using said user’s stored profile (paragraph 0569). It would have been obvious to have combined this function of determining a user has a disability via the user’s profile in Berliner with the techniques for determining and providing accessibility in Shushan to make Shushan more accessible to visitors with detectable disabilities and thus more user-friendly.

Claim 192 is rejected under 35 U.S.C. 103 as being unpatentable over Shushan and Berliner in further view of Herring (US 20070055938).
With respect to claim 192, all the limitations in claims 181 and 190 are addressed by Shushan and Berliner above.  The combination of Shushan and Berliner does not teach wherein the determination that the user is associated with a particular disability is based on the search query.  Herring teaches this in obtaining information on a user disability from a query (paragraph 0030).  It would have been obvious to have combined this function of determining a user has a disability from a query in Herring with the techniques for determining and providing accessibility in the combination of Shushan and Berliner to make said combination more accessible to visitors with detectable disabilities and thus more user-friendly.


Claim 197 is rejected under 35 U.S.C. 103 as being unpatentable over Shushan and Berliner in further view of Anbalagan et al (US 20210042026), hereafter Anbalagan.
With respect to claim 197, all the limitations in claims 195 and 196 are addressed by Shushan and Berliner above.  The combination of Shushan and Berliner does not teach wherein the indication that the user of particular client- side computing device has a particular disability is based on an input from an accessibility graphical user interface (GUI).  Anbalagan teaches this in allowing a vision-impaired user to navigate screens on a GUI to indicate a disability (paragraph 0028, figure 3 example).  It would have been obvious to have combined this function of determining a user has a disability via screens on a GUI in Anbalagan with the techniques for determining and providing accessibility in the combination of Shushan and Berliner to make said combination more accessible to visitors with detectable disabilities and thus more user-friendly.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        12/14/22